Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

Plug Power, Inc.

986 Albany Shaker Road

Latham, NY 12110

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms and agrees with Plug
Power, Inc., a Delaware corporation (the “Company”) as follows:

 

1.                                      As of the Closing (as defined below) and
subject to the terms and conditions hereof, the Investor will acquire from the
Company and the Company will issue to the Investor such number of shares of
common stock (individually a “Share” and collectively, the “Shares”), par value
$0.01 per share, of the Company (the “Common Stock”) as is set forth on the
signature page hereto (the “Signature Page”) for an issue price of $2.35 per
Share.

 

2.                                      The closing is expected to occur on
March 20, 2019 (the “Closing”) in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), subject to
the Company’s satisfaction of the closing conditions set forth in Section 5
hereof. The provisions set forth in Exhibit A hereto shall be incorporated
herein by reference as if set forth fully herein.

 

3.                                      The offering and issue of the Shares
(the “Offering”) are being made pursuant to the Registration Statement and the
Prospectus (as such terms are defined below).

 

4.                                      The Company has filed with the
Securities and Exchange Commission (the “Commission”) (i) a prospectus included
in the registration statement (File No. 333-214737), which became effective on
December 9, 2016 (the “Base Prospectus”), (ii) if applicable, a preliminary
prospectus supplement related to the Offering (together with the Base
Prospectus, the “Statutory Prospectus”) and (iii) if applicable, any issuer free
writing prospectus as defined in Rule 433 under the Securities Act of 1933, as
amended (the “Securities Act”), relating to the Shares and delivered to the
Investor on or prior to the date hereof (the “Issuer Free Writing Prospectus”),
and will file with the Securities and Exchange Commission (the “Commission”) a
final prospectus supplement (together with the Base Prospectus, the
“Prospectus”) with respect to the registration statement (File No. 333-214737)
reflecting the Offering, including all amendments thereto, the exhibits and any
schedules thereto, the documents otherwise deemed to be a part thereof or
included therein by the rules and regulations of the Commission (the “Rules and
Regulations”) and any registration statement relating to the Offering and filed
pursuant to Rule 462(b) under the Rules and Regulations (collectively, the
“Registration Statement”), in conformity with the Securities Act, including
Rule 424(b) thereunder. The Base Prospectus, any Statutory Prospectus, any
Issuer Free Writing Prospectus and the pricing information contained in this
agreement are collectively referred to as the “Time of Sale Disclosure Package”.

 

5.                                      The Company’s obligation to issue the
Shares to the Investor shall be subject to the receipt by the Company of the
issue price for the Shares being acquired hereunder as set forth on the
Signature Page and the accuracy of the representations and warranties made by
the Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the date of the Closing. The obligation of the Investor to
purchase the Shares at Closing as provided herein is subject to the accuracy of
the representations and warranties of the Company set forth in Section 8 below,
to the performance by the Company of its covenants and other obligations
hereunder, in each case in all material respects, and to the conditions set
forth below, unless waived by the Investor in writing:

 

a)             As of the Closing, no stop order suspending the effectiveness of
the Registration Statement or any post-effective amendment thereto has been
issued under the Securities Act or the Exchange Act, no order preventing or
suspending the use of any preliminary prospectus or the Prospectus has been
issued and no proceedings for any of those purposes have been instituted or are
pending or, to the Company’s knowledge, contemplated; and the Company has
complied in all material respects with each request (if any) from the Commission
for additional information;

 

--------------------------------------------------------------------------------



 

b)             At the Closing, there shall not have been, since the date hereof
or since the respective dates as of which information is given in the
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
any material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or prospects of the Company, whether or not arising
in the ordinary course of business;

 

c)              The Company shall have filed a listing of additional shares
notice with Nasdaq Stock Market, LLC (“NASDAQ”);

 

d)             The Company shall have delivered to the Investor a certificate of
an authorized officer of the Company certifying that the representations and
warranties of the Company set forth in Section 8 are true and correct in all
material respects as of the Closing, and that the Company has performed and
complied in all material respects with all covenants, agreements, obligation and
conditions contained in this agreement that are required to be performed or
complied with by the Company on or before the Closing; and

 

e)              The Secretary of the Company shall have delivered to the
Investor a certificate certifying (i) the Bylaws of the Company, and
(ii) resolutions of the Board approving this agreement and the transactions
contemplated hereby.

 

6.                                      The Company shall, within the time
period prescribed under the Exchange Act, file a Current Report on Form 8-K with
the Commission, disclosing all material aspects of the transactions and the
terms of the Offering contemplated hereby.

 

7.                                      The Investor represents that (i) it has
had access to the Time of Sale Disclosure Package prior to or in connection with
its receipt of this agreement, and (ii) it is acquiring the Shares for its own
account, or an account over which it has investment discretion, and does not
have any agreement or understanding, directly or indirectly, with any person or
entity to transfer any of the Shares.

 

8.                                      Each of the Investor and the Company
represents to the other that it has the requisite power and authority to enter
into this agreement and to consummate the transactions contemplated hereby, that
it has duly authorized, executed and delivered this agreement and, assuming due
authorization, execution and delivery by the other party, this agreement
constitutes a valid and binding obligation of such party enforceable against it
in accordance with the terms of the agreement, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation). Each of the Investor and the Company
represents to the other that the execution, delivery and performance by it of
this agreement and any other agreements related to the Offering to which it is a
party (collectively, the “Transaction Documents”) and the consummation by it of
the transactions contemplated hereby and thereby do not and will not
(x) conflict with or violate any provision of its certificate or articles of
incorporation, bylaws or other organizational or charter documents, (y) conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which it is subject (including federal and state securities laws and
regulations) or by which any property or asset of the Investor is bound or
affected or (z) in respect of the Company only, any contract, indenture,
mortgage, deed of trust, loan or credit agreement, note, lease or other
agreement or instrument to which the Company is a party or by which it may be
bound or to which any of the properties or assets of the Company is subject,
except in the case of clauses (y) and (z), such conflict or violation which
would not reasonably be expected to have a material adverse effect on its
ability to perform its obligations under the Transaction Documents. The Shares
have been duly authorized for issuance and sale pursuant to this agreement and,
when issued and delivered by the Company pursuant to this agreement against
payment of the consideration set forth herein, will be validly issued and fully
paid; and the issuance of the Shares is not subject to the preemptive or other
similar rights of any shareholder of the Company. No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Company or any of its properties, assets or operations is necessary or
required for the performance by the Company of its obligations hereunder or the
consummation of the transactions contemplated by this agreement, except such as
have been already obtained or as may be required under the Securities Act, the
Securities Act Regulations, the rules of NASDAQ, U.S. state securities laws or
the rules of FINRA. The Time of Sale Disclosure Package, as of the time hereof
and as of the Closing, does not contain, any untrue statement of a material fact
or omit to state a material fact required to be stated

 

--------------------------------------------------------------------------------



 

therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

9.                                      The Investor understands that nothing in
this agreement, the Prospectus or any other materials presented or made
available to the Investor in connection with the acquisition of the Shares
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its acquisition of Shares.

 

10.                               The Investor represents that neither the
Investor nor any person acting on behalf of, or pursuant to any understanding
with or based upon any material non-public information received from, the
Investor has, directly or indirectly, as of the date of this agreement, engaged
in any purchases or sales in the securities of the Company. The Investor
covenants that neither it, nor any Person acting on behalf of, or pursuant to
any understanding with or based upon any material non-public information
received from, the Investor, will engage in any purchases or sales in the
securities of the Company prior to the time that the transactions contemplated
by this agreement are publicly disclosed. Notwithstanding the foregoing, in the
case of an Investor and/or its affiliates that is, individually or collectively,
a multi-managed investment bank or vehicle whereby separate portfolio managers
manage separate portions of such Investor’s or affiliates assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Investor’s or affiliates
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio managers that have knowledge about
the financing transaction contemplated by this agreement. The Investor
acknowledges that it has had the opportunity to review the Transaction Documents
(including all exhibits and schedules thereto) and all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof (collectively, the “SEC Reports”) and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. The acquisition by the
Investor of the Shares will not result in such Investor (individually or
together with any other person with whom such Investor has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, in excess of 20% of the outstanding Common Stock or the voting power
of the Company. The Investor does not presently intend to, alone or together
with others, make a public filing with the Commission to disclose that it has
(or that it together with such other persons have) acquired, or obtained the
right to acquire, as a result of such Closing (when added to any other
securities of the Company that it or they then own or have the right to
acquire), in excess of 20% of the outstanding Common Stock or the voting power
of the Company on a post transaction basis that assumes that such Closing shall
have occurred.

 

11.                               The Investor represents that, except as set
forth below, (i) it has had no position, office or other material relationship
within the past three years with the Company or persons known to it to be
affiliates of the Company, (ii) it is not a FINRA member or an Associated Person
(as such term is defined under FINRA Membership and Registration Rules) as of
the date hereof, and (iii) neither it nor any group of investors of which it is
a member, will beneficially own or have the right to acquire (including by
virtue of beneficially owning securities convertible or exercisable for Common
Stock), in the aggregate, 20% or more of the Common Stock outstanding or 20% of
the voting power of the Company immediately after the consummation of the
Offering.

 

Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

12.                               This agreement will involve no obligation or
commitment of any kind until this agreement is accepted and countersigned by or
on behalf of the Company. All covenants, agreements, representations and
warranties herein will survive the execution of this agreement, the delivery of
the Shares being acquired and the payment therefor. This agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Company and the Investor. This agreement will be governed by the internal laws
of the State of New York. This agreement may be

 

--------------------------------------------------------------------------------



 

executed in one or more counterparts, each of which will constitute an original,
but all of which, when taken together, will constitute but one instrument. The
Investor acknowledges and agrees that the Investor’s receipt of the Company’s
counterpart to this agreement shall constitute written confirmation of the
Company’s commitment to issue Shares to such Investor.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

INVESTOR SIGNATURE PAGE

 

Number of Shares: [     ]

 

Issue Price Per Share: $2.35

 

Aggregate Issue Price: $[     ]

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of March 20, 2019

 

 

INVESTOR

 

 

By:

 

Print Name:

 

Title:

 

Name that Shares are to be registered under:

 

Mailing Address:

 

Taxpayer Identification Number:

Manner of Settlement: DWAC (see Exhibit A attached hereto)

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)

 

DTC Participant Number

 

Name of Account at DTC Participant being credited with the Shares

 

Account Number at DTC Participant being credited with the Shares

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------



 

Agreed and Accepted this day of March 20, 2019:

 

PLUG POWER, INC.

 

 

By:

 

Name:

 

Title:

 

Acquisitions of the Shares hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

INSTRUCTIONS FOR SETTLEMENT

 

Unless otherwise agreed to by the Company and the Investor, the following
instructions shall govern the delivery of funds and the transfer of the Shares:

 

1.               Delivery of Funds

 

By NO LATER THAN 3:00 P.M. New York City time on March 20, 2019, wire the issue
price for the Shares to the account of the Company using the wire transfer
instructions below.

 

2.              Wire Transfer Instructions

 

ABA No.:  [     ]

Swift:  [     ]

Account No.:  [     ]

Account Name:  [     ].

 

Please also coordinate with your financial institution to ensure that
transaction fees are not inadvertently deducted from the wired funds prior to
their receipt by the Company.

 

3.              Initiation of DWAC and Transfer of Shares

 

The Shares will be sent from the Company’s transfer agent, Broadridge Corporate
Issuer Solutions, Inc., by DWAC to your prime broker. You must contact your
prime broker and ask them to initiate the DWAC or you will not receive the
Shares. The Shares will only be released after the Company’s receipt of the
funds.

 

--------------------------------------------------------------------------------